Citation Nr: 0407673	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1969 
to July 1971, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

The Board acknowledges the veteran's statement in his June 
2003 VA Form 9 that he was in need of financial assistance 
and that he would like to be reconsidered for pension 
benefits.  He further stated that he could not work due to 
numbness in the left arm, left leg, and hip and that he was 
currently being treated at the VA Medical Center in Gulfport, 
Mississippi.  The Board notes that the veteran had previously 
filed a claim for non-service connected pension and that an 
October 2002 rating decision informed him that a 
determination could not be made because he had not responded 
to a request that he submit the necessary evidence to 
determine whether his injury was due to his own willful 
misconduct.  The RO also sent a letter to the veteran in 
April 2003 notifying him of the additional evidence was 
needed in order to process his claim.  Therefore, the veteran 
is advised to contact the RO in regards to his pension claim 
and to submit any additional evidence pertaining to that 
issue.  


FINDINGS OF FACT

1.  All available information and evidence sufficient for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  The veteran is not shown to have residuals of a back 
injury or disease that is related to service or an event of 
service origin. 




CONCLUSION OF LAW

The veteran does not have residuals of a back injury that was 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).   As 
part of the notice, VA is to specifically inform the claimant 
of the division of responsibilities between the veteran and 
VA for obtaining the evidence.  The United States Court of 
Appeals has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

The Board observes that the recent United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartucci, 
supra.  These four elements included (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue. Id.  However, the Board also acknowledges that VA's 
Office of General Counsel (OGC) recently issued an opinion on 
the issue of the "fourth element."  In VAOPGCPREC 1-2004, 
the OGC held that the requirement that VA include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  

In this case, the appellant's claim for service connection 
for residuals of a back injury was filed in February 2001, 
after the enactment of the VCAA, and remains pending.  Thus, 
the provisions of the VCAA are applicable in this case.  The 
Board concludes, for reasons herein, that VA has complied 
with the VCAA duty to notify and duty to assist requirements 
as set forth in Quartuccio and Pelegrini, supra. 

With respect to VA's duty to notify, in February 2001, after 
receipt of the veteran's initial claim for service connection 
for residuals of a back injury and prior to the initial 
adjudication of that issue in October 2002, the RO sent a 
letter to the veteran specifically informing him of his 
rights and obligations under the VCAA.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
of what evidence and information VA was responsible for 
developing and obtaining.  The letter also explained that VA 
would make reasonable efforts to help him obtain evidence 
relevant to his claim and notify him when VA was unsuccessful 
in obtaining such records.  The veteran was also informed 
that he was ultimately responsible for providing the 
information or evidence necessary to substantiate his claim.  
The RO specifically advised the veteran that, in order to 
substantiate his claim, VA needed a medical diagnosis of a 
current disability, evidence of incurrence or aggravation in 
service, and medical evidence showing a relationship between 
the in-service injury or disease and the current disability.

The Board acknowledges that the February 2001 letter 
requested a response within 60 days.  That letter also 
indicated that the veteran had up to one year to submit the 
requested evidence.  The Board notes that a recently enacted 
amendment to the VCAA clarified that the one-year time period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before the expiration of 
that time period. Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § ___).  The Board observes that more 
than one year has passed since the date of the VCAA notice.

Additionally, the October 2002 rating decision as well as the 
May 2003 Statement of the Case have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons why his claim was denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 17 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran's service medical records have been 
obtained and associated with the claims file, as were his 
private medical records.  The Board acknowledges the 
veteran's contention in his January 2003 Notice of 
Disagreement that he received treatment during service in 
Fort Polk, Louisiana as well as in Fort Sill, Oklahoma and in 
Ulm, Germany.  However, the veteran's service medical records 
have been obtained and although these records reflect 
treatment throughout the veteran's period of service and at 
each of the places specified by the veteran, they do not show 
him to have been treated for a back injury at any point 
during service.  

The Board also observes that attempts were made to obtain 
additional treatment records.  In this regard, the RO made 
several requests for treatment records from Ahmad A. 
Haidarand, M.D. in Picayune, Mississippi and from Silber & 
Pearlman in Dallas, Texas.  However, Dr. Haidarand informed 
the RO that his office did not have any records, and the 
office of Silber & Pearlman did not respond to the request.  
A June 2001 letter as well as the October 2002 rating 
decision and the May 2003 Statement of the Case notified the 
veteran of these unsuccessful attempts to obtain his 
treatment records and also informed him that it was 
ultimately his responsibility to obtain such records.  The 
University of Texas Medical Branch in Galveston, Texas also 
responded to a request by the veteran for treatment records 
stating that there was no documentation that he had ever been 
seen at their hospitals.  In addition, in his VA Form 21-526 
dated February 2001, the veteran noted that he had been 
treated by Keith Schouder, M.D. in February 1995 and provided 
the necessary release to obtain such information.  Although 
it does not appear that the RO obtained these treatment 
records, the veteran never indicated that these records were 
relevant to the specific issue of whether a back injury was 
actually incurred in service.  In this regard, the veteran 
had previously related in his August 2000 income-net worth 
and employment statement that he had sustained an injury as a 
construction worker in February 1995.  He did not mention 
that he had a back injury related to service.  Further, the 
Board notes that both the October 2002 rating decision and 
the May 2003 Statement of the Case informed the veteran of 
the evidence obtained and reviewed.  He responded with a VA 
Form 9 dated June 2003, which did not identify treatment 
records from Dr. Schouder or the need to obtain them. 

The Board also acknowledges that the veteran was scheduled 
for a VA general medical examination and a VA spine 
examination for which he failed to report.  In his June 2003 
Notice of Disagreement, the veteran stated that he did not 
report to the Jackson VA Medical Center for his examination 
because he had moved to Texas and was never contacted while 
there despite informing the RO of his change of address.  
However, the Board notes that these examinations appear to 
have been scheduled, at least in part, for his pension claim.  
Furthermore, the Board also observes that a current VA 
examination is unnecessary in this case.  Under the VCAA, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).  In this case, the Board finds that 
a VA examination is unnecessary to decide the claim because 
any current medical opinion would be based upon the 
unsubstantiated history provided by the veteran decades 
following his separation from service.  As will be explained 
below, the veteran has not been shown to have a back injury 
in service, nor does he have a current back disability that 
has been related to service.  The only evidence showing a 
current back disability from service are the veteran's 
statements which, as a lay person without medical expertise, 
are not competent to establish a link to service.  The 
veteran reported his first treatment after service was with a 
Dr. Schouder in February 1995.  This was more than two 
decades after service and was for a work related back injury.  
In addition, private medical records dated in October 2000 
included an X-ray report showing the spine to be normal.  The 
record contains no probative evidence that demonstrates 
otherwise.  Therefore, because there is no event, injury, or 
disease in service or a current disability that could be 
related to service, the Board finds that a current VA 
examination is not necessary to decide the claim.

The veteran and his representative have not made the Board 
aware of any additional evidence that should be obtained 
prior to appellate review.  The veteran was advised of the 
evidence obtained and of the private medical records that 
could not be obtained due to a lack of response from the 
treating physicians.  Based on the foregoing, the Board finds 
that all available evidence sufficient for an equitable 
disposition of the veteran's appeal has been obtained and the 
claim is ready for appellate review.  


Background and Evidence

Service records show that the veteran had active military 
service from August 1969 to July 1971.

The veteran was examined at the time of his entrance into 
service, and in his medical history report he marked "no" 
to whether he had back trouble of any kind.  No pertinent 
abnormalities were noted on his clinical evaluation, and the 
veteran was found fit for service.  In March 1970, after 
complaining of numbness in his left lateral foot, with no 
back complaints noted, the veteran was provided an x-ray of 
the lumbar sacral spine, which did not reveal any significant 
bony abnormalities.  Service medical records are negative 
throughout his period of service for any complaints, 
treatment, or findings of a back injury or residuals of a 
back injury.  The veteran was given another examination in 
May 1971 prior to his separation, which documented a normal 
clinical evaluation of the spine.  He again indicated in his 
medical history report that he did not have back trouble of 
any kind.  In August 1971, the veteran signed a statement 
indicating that he had received a separation examination more 
than three working days prior to his departure from his place 
of separation and that there had been no change in his 
medical condition since the May 1971 examination.  

In October 2000, Congressman Gene Taylor wrote on behalf of 
the veteran seeking assistance.  The veteran had completed an 
income-net worth and employment statement, which indicated 
that he had previously been employed as a construction worker 
and that he had not worked since February 1995 due to an 
injury.  He also stated that he had been treated for an 
accidental shooting during the past 12 months, but there was 
no indication that he had been treated for his back during 
that time period.  Nor did he indicate that he had a back 
injury that was related to service.

In February 2001, the veteran submitted a VA Form 21-526 
claiming service connection for residuals of a back injury.  
In his claim, he noted that he began seeing Dr. Schouder in 
February 1995 after he had injured his back at work.  His 
claim form was the first time he indicated that he had a back 
injury in service.  He listed the dates and places of 
treatment.  In this regard, he listed treatment at Ft. Polk, 
Lousiana from August 1969 to September 1969, at Ft. Sill, 
Oklahoma from October 1969 to January 1970, and at Nelson Air 
Force Base in Germany from January 1970 to July 1971. 

The RO made two requests for records from New American Health 
Care at Crosby Memorial Hospital, and the records were 
received in response to these requests in June 2001.  These 
private medical records dated in October 2000 show that the 
veteran was evaluated for a disability determination, which 
included an X-ray evaluation of the veteran's spine.  The 
physician noted that the lumbar vertebral bodies were of 
normal height and alignment and that the interveterbral disc 
spaces were maintained.  The impression was there were no 
acute osseous abnormalities.

In his January 2003 Notice of Disagreement, the veteran 
related that he began experiencing numbness bilaterally in 
his legs and feet in September 1969 shortly after entering 
service.  He indicated that he was seen by several doctors on 
multiple occasions during his military service and that he 
was afforded x-rays and tests and given medication.  He 
further stated that he was never seen by a doctor upon his 
separation from service, and as a result, could not 
understand how he had been given a normal clinical 
evaluation.  He has been unable to work due to his chronic 
back disorder and has been experiencing financial difficulty.  
The veteran had previously indicated that he had been unable 
to work due a back injury in February 1995, but he did not 
indicate in his January 2003 Notice of Disagreement that a 
doctor has related any current symptomatology to service.

In his VA Form 9 dated in June 2003, the veteran listed 
multiple contentions indicating why he believed his claim had 
been decided incorrectly.  In particular, he contended that 
he did not receive an enlistment examination in January 1969, 
but rather he was drafted in August 1969 and given a very 
brief examination at that time.  The service medical records 
indicate that the veteran was provided an induction 
examination in January 1969 with physical inspections 
accomplished in May 1969 and in August 1969.  No back 
injuries or complaints were identified.  The veteran also 
claimed that he was never afforded a separation examination 
and that he had actually signed a statement waiving such an 
examination.  However, the veteran's service medical records 
show that he was afforded a separation examination in May 
1971.  He later signed a statement in August 1971 
acknowledging that he had received a separation examination 
more than three working days prior to his departure from his 
place of separation and that there had been no change in his 
medical condition since his May 1971 examination.  Lastly, he 
described the symptomatology of his back disorder.  The 
veteran did not identify any relevant treatment records that 
had not been obtained. 


Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of a back injury.  In this regard, 
he claims that he injured his back shortly after entering 
service and that he continues to have residuals of this in-
service injury.




Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board has considered the veteran's contentions in support 
of his claim and the medical evidence, including the 
contemporaneous service medical records and the private 
medical records dated in October 2000.  Although the veteran 
claimed that he began experiencing symptomatology shortly 
after entering service and that he was treated on multiple 
occasions thereafter, his service medical records do not show 
any complaint, diagnosis, or treatment of a back injury or 
disease during his period of service.  In fact, after 
complaining of numbness in his left foot in March 1970, the 
veteran was provided an x-ray of the lumbar sacral spine, 
which did not reveal any significant bony abnormalities and 
there was no indication of any back injury.  Further, 
although the veteran has contended that he waived a 
separation examination, his service medical records include 
documentation that he was actually afforded such an 
examination in May 1971 at which time he reported a negative 
history for back trouble of any kind.  The examination did 
not note any clinical abnormalities or back disability, and 
there were no complaints or findings of a back injury or 
disease. The veteran's spine was described as normal on 
examination.  The veteran subsequently signed a statement in 
August 1971 indicating that he had received a separation 
examination more than three working days prior to his 
departure from his place of separation and that there had 
been no change in his medical condition since the May 1971 
examination.  Thus, the Board finds that any back complaints 
the veteran may have had in service were acute and transitory 
and resolved without residual pathology.  

In addition, the evidence of record does not indicate that 
the veteran has been diagnosed with a current back disability 
related to service.  In this regard, the veteran has not 
submitted any medical evidence indicating that he has been 
treated for or diagnosed with residuals of a back injury from 
service.  The only relevant private medical record associated 
with the claims file was an X-ray report, which showed that 
the lumbar vertebral bodies were essentially normal.  There 
is no medical evidence that shows any current complaint, 
treatment, or diagnosis of a back injury from service.  The 
only evidence contained in the claims file is the veteran's 
statement that he has had a back injury related to service, 
which he first raised when he filed his claim in February 
2001, almost 30 years after service.  Earlier, in October 
2000, he filed a claim for pension benefits and stated that 
he injured his back in February 1995 at work with no 
reference to service.  Although the Board does not doubt the 
veteran's sincere belief that he has residuals of a back 
injury that are related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence of the claimed disability, there 
is no basis on which to establish service connection. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Simply put, the evidence does not show that the veteran has a 
current back disability as the result of service.  Under 
these circumstances, a basis upon which to grant service 
connection for residuals of a back disorder has not been 
presented and the Board finds that the preponderance of 
evidence is against the veteran's claim for service 
connection. 

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a back injury is not warranted.  


ORDER

Service connection for residuals of a back injury is denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



